 


109 HR 4638 IH: Domestic Natural Gas Supply Act of 2006
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4638 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Mr. Hall introduced the following bill; which was referred to the Committee on Science, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To increase domestic supplies of natural gas through an accelerated program of development and deployment of new technologies. 
 
 
1.Short titleThis Act may be cited as the Domestic Natural Gas Supply Act of 2006. 
2.Production goalThe goal of this Act to achieve a cumulative increase in domestic production of natural gas of 8.5 trillion cubic feet by 2015. 
3.Accelerated technology development and deployment programThe Secretary of Energy shall incorporate the production goal specified in section 2 in the annual plan prepared in accordance with section 999B(e) of the Energy Policy Act of 2005 (42 U.S.C. 16372(e)). 
4.Financing Section 999H(a) of the Energy Policy Act of 2005 (42 U.S.C. 16378(a)) is amended— 
(1)by inserting excess after from any;
(2)by striking $50,000,000 and inserting all excess Federal royalties up to $200,000,000; and
(3)by inserting at the end of subsection (a) the following: For purposes of this subsection, excess Federal royalties are the amount calculated on the basis of the difference between the prevailing market prices upon which the royalty payment was made and 110 percent of the assumed market prices for that year contained in the economic assumptions underlying H. Con. Res. 95 of the 109th Congress, as updated in the Mid-year Update Report of the Congressional Budget Office..  
5.ReportNot later than 3 years after the date of enactment of this Act, the Secretary of Energy shall submit a report to Congress on the accomplishments made under this Act, including projections of the increased domestic supply potential resulting from new technologies facilitated by this Act, and estimates of savings to consumers from increased domestic supplies of natural gas. 
 
